USCA11 Case: 18-14759    Date Filed: 08/23/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14759
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:17-cr-00030-RBD-PRL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DONALD EDWARD SMITH,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 23, 2021)

Before WILLIAM PRYOR, Chief Judge, BRANCH and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 18-14759        Date Filed: 08/23/2021    Page: 2 of 5



      Donald Edward Smith appeals his convictions that were entered on pleas of

guilty to conspiring to commit wire fraud, 18 U.S.C. § 341, and tax fraud,

26 U.S.C. § 7206(1). Smith challenges the denial of his motion to withdraw his

guilty pleas on the grounds that he “felt coerced . . . by counsel and the court,” that

he was “deprived of close assistance of counsel,” and that his pleas were

unknowing and involuntary because “he abstained from taking his prescription

medications . . . [for his] many illnesses.” Because the record of Smith’s guilty

pleas supports the decision to deny his motion, we affirm.

      We review the denial of a motion to withdraw a guilty plea for abuse of

discretion. United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006). We will

not reverse unless that decision is “arbitrary or unreasonable.” Id.

      A defendant may withdraw his pleas of guilty before sentencing if he can

“show a fair and just reason for requesting the withdrawal.” Fed. R. Crim. P.

11(d)(2)(B). “In determining whether the defendant has met this burden, the

district court may consider the totality of the circumstances surrounding the plea.”

United States v. Buckles, 843 F.2d 469, 471–72 (11th Cir. 1988). The district court

may consider factors such as whether the defendant enjoyed close assistance of

counsel and whether his plea was entered knowingly and voluntarily. Id. at 472.

The determination of whether to credit or of what weight to give a defendant’s

assertions in support of a motion to withdraw rest solely with the district court. Id.


                                           2
          USCA11 Case: 18-14759        Date Filed: 08/23/2021    Page: 3 of 5



      The district court did not abuse its discretion in determining that Smith was

not coerced to plead guilty and that he enjoyed the close assistance of counsel.

After Smith persuaded his first court-appointed lawyer to withdraw by accusing

her of being ineffectual and disloyal and filed a complaint against his second court-

appointed lawyer with the state bar, he retained an attorney for the express purpose

of negotiating a favorable plea deal. Smith consulted frequently with his retained

counsel during the plea negotiations as the date for his trial approached and spent

several hours on the day of his change of plea hearing helping revise the factual

basis for his plea. He stated in his written plea agreement and during his change of

plea hearing that he had not been threatened, forced, intimidated, or coerced to

plead guilty, that he was pleading guilty because he was guilty, and that he was

completely satisfied with his retained lawyer’s representation. See United States v.

Medlock, 12 F.3d 185, 187 (11th Cir.1994) (“There is a strong presumption that

. . . statements [made by a defendant] during [his guilty plea] colloquy are true.”).

A magistrate judge who accepted Smith’s plea also found that he was “alert and

intelligent, that [he] underst[ood] the nature of the charges against [him], . . . and

that [he]. . . appreciate[d] the consequences of pleading guilty.” Smith benefitted

considerably by agreeing to plead guilty to a two-count superseding indictment in

exchange for the dismissal of his 36-count original indictment. And his second

court-appointed and retained lawyers both actively participated in the change of


                                           3
          USCA11 Case: 18-14759       Date Filed: 08/23/2021   Page: 4 of 5



plea hearing. The district court reasonably determined that Smith voluntarily

decided to plead guilty with the close assistance of two attorneys.

      The district court also did not abuse its discretion in determining that

Smith’s health did not affect his ability to knowingly and voluntarily plead guilty.

Smith participated in plea bargaining, he responded appropriately and intelligently

to the numerous questions a magistrate judge asked during a lengthy colloquy that

complied with Federal Rule of Criminal Procedure 11(b), and he conferred with

retained counsel throughout the change of plea hearing. See Buckles, 843 F.2d at

473. After counsel volunteered that he had advised Smith “not to consume

medications” for his “variety of medical conditions,” counsel verified that

foregoing the drugs would “not impair in any way [Smith’s] ability to think

clearly” or cause any “concerns about [his] competency for today.” And when the

magistrate judge asked Smith whether he was “clearheaded” and if he

“underst[ood] where you are, what’s going on, and the importance of these

proceedings,” he responded, “yes.” See Medlock, 12 F.3d at 187. The timing of

Smith’s motion to withdraw his plea came seven months after entering his plea and

four days before sentencing, during which he readily admitted his guilt. See

Buckles, 843 F.2d at 473. Smith testified during an evidentiary hearing that he had

been “in severe pain. And instead of being of sound mind, [he was] almost

comatose” and unmindful of his words or actions during his change of plea


                                          4
          USCA11 Case: 18-14759        Date Filed: 08/23/2021   Page: 5 of 5



hearing. But the district court was entitled to discredit Smith’s testimony as being

“in contradiction to . . . [what] occurred during the plea colloquy.” See id. at 472.

Smith failed to provide a “fair and just reason” for withdrawing his guilty plea.

Fed. R. Crim. P. 11(b)(2)(B).

      We AFFIRM Smith’s convictions.




                                           5